       Case 7:20-cv-05854-VB Document 1 Filed 07/28/20 Page 1 of 12




 UNITED STATES DISTRICT COURT
 SOUTHERN DISTRICT OF NEW YORK

 ANTHONY ROBERTS,

                   Plaintiff,                                     20-cv- _______
         – v. –

 M. FALANGA TRUCKING, LLC
 MARGARET FALANGA,
 ANTHONY FALANGA, SR. AND
 ANTHONY FALANGA, JR.,                                            COMPLAINT

                   Defendants.



       Plaintiff Anthony Roberts by his attorneys, Cary Kane LLP, complains of

Defendants as follows:

                                 NATURE OF THIS ACTION

       1.         Roberts brings this action to remedy wage violations under the Fair Labor

Standards Act, as amended, 29 U.S.C. § 201 et seq. (“FLSA”) and the New York Labor

Law, §§ 190 et seq., §§ 650 et seq. (“NYLL”).

       2.         Roberts seeks declaratory and injunctive relief; his unpaid wages

including overtime wages and regular wages; penalties for notice and record-keeping

violations; statutory liquidated damages; pre-judgment interest; his reasonable attorney

fees and costs; and all other appropriate legal and equitable relief.

                                 JURISDICTION AND VENUE

       3.         The Court has subject matter jurisdiction over Roberts’s FLSA claims

pursuant to 29 U.S.C. § 216(b) and 28 U.S.C. § 1331.




                                               1
      Case 7:20-cv-05854-VB Document 1 Filed 07/28/20 Page 2 of 12




       4.      The Court has supplemental jurisdiction over Roberts’s NYLL claims

pursuant to 42 U.S.C. § 1367(a) and NYLL §§ 198, 663 because those claims form part

of the same case and controversy with Roberts’s federal claims.

       5.      Venue is proper within this District pursuant to 28 U.S.C. § 1391(b)(2)

because a substantial part of the events or omissions giving rise to these claims occurred

within Orange County, New York.

       6.      Venue is also proper within this District pursuant to 28 U.S.C.

§ 1391(b)(1) because Defendant M. Falanga Trucking, LLC is a New York domestic

business corporation that maintains its principal offices in Orange County and because

upon information and belief all Defendants are residents of the State of New York.

       7.      Assignment of this case to the White Plains Courthouse is proper pursuant

to Rule 18(a)(i) of the Local Rules for the Division of Business Among District Judges

because the claims arose in whole or in major part in Orange County and Defendant M.

Falanga Trucking, LLC resides in Orange County, as does Plaintiff..

                                        PARTIES

       8.      Plaintiff Anthony Roberts is an individual who resides in Orange County,

State of New York. At all times relevant to this action, Roberts was a non-exempt

employee of Defendants.

       9.      Defendant M. Falanga Trucking, LLC (hereinafter “Falanga Trucking” or

the “Company”) is a limited liability corporation organized under the laws of New York.

       10.     Falanga Trucking maintains its principal office at 45 Eisenhower Drive,

Middletown, New York.

       11.     Falanga Trucking is a long-established family-owned business.



                                             2
      Case 7:20-cv-05854-VB Document 1 Filed 07/28/20 Page 3 of 12




       12.     Falanga Trucking is a motor carrier registered with the U.S. Department of

Transportation.

       13.     Falanga Trucking contracts with construction companies to transport raw

materials and other construction materials between construction sites, demolition sites,

quarries, and recycling plants within New York State.

       14.     Upon information and belief, Falanga Trucking owns about 20 trucks and

employs over 20 truck drivers.

       15.     At all times relevant to this action, Falanga Trucking was Roberts’s

employer within the meaning of 29 U.S.C. § 203(d) and NYLL §§ 190, 651.

       16.     Defendant Margaret Falanga is a member and/or owner of Falanga

Trucking.

       17.     During the period of Roberts’s employment, Margaret Falanga worked for

Falanga Trucking full-time and was in the Company’s office on a daily basis.

       18.     Margaret Falanga oversees and manages Falanga Trucking’s operations

and business and, upon information and belief, (i) sets the Company’s hiring and payroll

policies, (ii) discusses hiring and payroll questions and decisions with Defendant

Anthony Falanga, Sr., and (iii) has power to direct those decisions. Her place of business

is located at 45 Eisenhower Drive, Middletown, New York.

       19.     Defendant Anthony Falanga, Sr. is Margaret Falanga’s son and the general

manager of Defendant M. Falanga Trucking, LLC.

       20.     Anthony Falanga, Sr. also goes by the nickname “Tony”.




                                             3
      Case 7:20-cv-05854-VB Document 1 Filed 07/28/20 Page 4 of 12




       21.     It is unknown whether Anthony Falanga, Sr. is a member of M. Falanga

Trucking, LLC. Upon information and belief, he makes all hiring and payroll decisions

alone or after consultation with Margaret Falanga.

       22.     Defendant Anthony Falanga Jr. (“Falanga Jr.”) is the son of Anthony

Falanga Sr. and the grandson of Defendant Margaret Falanga.

       23.     Defendant Anthony Falanga Jr. was the Company’s dispatcher. Falanga Jr.

assigned Roberts’s driving assignments and approved Roberts’s day off requests.

Defendant Falanga Jr. also received complaints or reports from Roberts concerning

Falanga Trucking’s trucks that Roberts drove.

       24.     It is unknown whether Anthony Falanga Jr. is a member of M. Falanga

Trucking, LLC.

                              FACTUAL ALLEGATIONS

       25.     Plaintiff Roberts was employed by Defendants as a truck driver from on or

about February 2018 until on or about September 1, 2019.

       26.     The terms and conditions of Roberts’s employment with Falanga Trucking

were covered by a collective bargaining agreement between Falanga Trucking and

Teamsters Local 456, I.B.T., a non-party to this action.

       27.     Roberts worked a varying number of days each week in the winter season.

       28.     In the summer months, Roberts worked a consistent weekly schedule.

       29.     Roberts generally received the specifics of his next day’s assignment from

Anthony Falanga, Jr. either each evening by text message or after Roberts returned to

Falanga Trucking’s facility at the end of Roberts’s workday.




                                             4
       Case 7:20-cv-05854-VB Document 1 Filed 07/28/20 Page 5 of 12




       30.     Roberts’s daily work schedule was largely consistent. On his workdays,

he rose in the very early morning hours, and then commuted from his home to

Defendants’ truck garage located at 94 Spruce Road in Middletown, New York.

       31.     Roberts generally arrived at the garage at 4:30 a.m.

       32.     After arrival, Roberts inspected the truck he was assigned to drive that

day, including filling out paperwork.

       33.     After inspection, Roberts left the truck garage around 4:50 a.m. and drove

the truck to the initial worksite assigned to him that day by Anthony Falanga, Jr.

       34.     Roberts generally arrived at the assigned worksite around 7:00 a.m.

(depending on the length of the drive to the first work site and traffic conditions).

       35.     From the first worksite, Roberts drove the truck to other worksites where

his truck was generally loaded and unloaded at various points and places by other, non-

driver, non-Falanga Trucking workers.

       36.     Roberts generally worked all through the day driving and performing tasks

at the worksites, including filling out paperwork, and generally took no lunch.

       37.     Roberts transported raw material, debris, and other construction and

demolition materials, which in turn included sand, dirt, demolished asphalt, stone, and

other materials intended to be used in construction or to be recycled after demolition.

       38.     Upon information and belief, most or all jobs that Roberts worked on were

subcontracted to Falanga Trucking.

       39.     Upon information and belief, Roberts worked entirely on public

construction jobs.




                                              5
      Case 7:20-cv-05854-VB Document 1 Filed 07/28/20 Page 6 of 12




       40.     All the worksites that Roberts drove to and from were within the State of

New York.

       41.     Upon information and belief, all Falanga Trucking’s drivers also drove to

worksites exclusively within the State of New York

       42.     Upon information and belief, the worksites upon which Roberts and other

Company employees performed work were the terminus points for the transport of all the

materials that Falanga Trucking was responsible to provide to its customers. Thus,

Roberts’s and the other drivers’ work, and the Company’s business, was exclusively

intrastate commerce and never interstate commerce.

       43.     Roberts frequently drove to job sites within New York State where E.E.

Cruz was the general contractor. Most frequently, Roberts drove to Mount Vernon, New

York where E.E. Cruz was the general contractor demolishing and rebuilding the East

Third Street Bridge (which connects Mount Vernon and Pelham).

       44.     Roberts also frequently drove to job sites within New York State where

Yonkers Contracting was the general contractor. Most frequently, Roberts drove his truck

to a worksite in Harriman, New York near New York State Route 17 (now called I-86)

where Yonkers Contracting was the general contractor.

       45.     Once Roberts arrived at the job sites, a representative from the general

contractor would sign a sheet to indicate when Roberts departed the job site.

       46.     From these job sites, Roberts then drove to quarries or processing facilities

where the construction debris was processed.

       47.     Roberts generally drove construction debris to Tilcon in the Bronx, and

Thalle Industries in Fishkill or Elmsford, New York.



                                             6
       Case 7:20-cv-05854-VB Document 1 Filed 07/28/20 Page 7 of 12




       48.     After reaching the quarries or processing sites, Roberts would drive his

truck back empty, or drive back carrying a load of materials.

       49.     Roberts’s work at the worksites generally ended at 3:00 p.m. Sometimes

Roberts left later than that but, on average, he departed worksites at 3:00 p.m.

       50.     He then drove the truck back to the Company’s truck garage in

Middletown, completed paperwork and other tasks at the garage and/or the Company’s

office, and (depending on the length of his drive back to Middletown and traffic

conditions) finished work generally at 5:00 p.m.

       51.     After arriving back at the Middletown garage, Roberts gave his sheet

signed by the general contractor to Adrian Falanga, Anthony Falanga Jr.’s wife.

       52.     Falanga Trucking paid Roberts an hourly wage.

       53.     The Company generally paid Roberts for 9-hours of work, with some

variations. This pay did not compensate Roberts for all his hours worked.

       54.     There was no agreement between Roberts and the Company that 9 hours

pay would be considered full compensation for all his hours worked.

       55.     On the contrary, the Company agreed to pay all hours worked, including

driving time and time spent inspecting the truck, fueling, and completing required

paperwork.

       56.     Thus, on typical workdays, Roberts was not compensated for between 4

and 6 hours of his work time.

       57.     On weeks when he worked 5 or more days, those unpaid hours must be

compensated under the FLSA and NYLL as overtime at one-and-one-half his regular

hourly wage.


                                             7
      Case 7:20-cv-05854-VB Document 1 Filed 07/28/20 Page 8 of 12




       58.     On weeks when he worked 4 or fewer days, some of his hours must be

compensated under the NYLL at his regular hourly wage, and any hours over 40 in those

weeks must be compensated under the FLSA and NYLL as overtime at one-and-one-half

times his regular hourly wage.

       59.     Roberts raised his concerns about not being paid for all hours work to

Anthony Falanga Jr. in the summer of 2018.

       60.     Roberts asked Anthony Falanga Jr. why he was not paid from “turn key to

turn key” – in other words, from the time he got into his truck at the beginning of his

workday from the time he left the truck at the end of his workday.

       61.     Anthony Falanga Jr. told Roberts “that’s not in his contract”, meaning the

collective bargaining agreement between Teamsters Local 456, I.B.T. and Falanga

Trucking.

       62.     Anthony Falanga Jr. told Roberts to “stop bringing it up”, referring to his

pay concerns, and said “if people don’t like it”—meaning Defendants’ pay practices—

“they can leave.”

       63.     Upon information and belief, Defendants’ violations of the FLSA and

NYLL were willful.

       64.     Upon information and belief, Falanga Trucking is a sophisticated business

enterprise and has done business in New York State continuously for many years with

Defendant Margaret Falanga and her late husband at its head.

       65.     Upon information and belief, Falanga Trucking’s annual revenue far

exceeds $500,000.00.




                                             8
       Case 7:20-cv-05854-VB Document 1 Filed 07/28/20 Page 9 of 12




                            AS AND FOR A FIRST CLAIM
                        (Failure to Pay Overtime Wage – FLSA)

       66.     Plaintiff repeats and re-alleges the allegations made hereinbefore.

       67.     At all relevant times, Defendants failed to pay Plaintiff at the statutorily

required overtime rate of one and one half times his regular rate of pay for all hours

worked over 40 hours in a week, in violation of 29 U.S.C. § 207.

       68.     Upon information and belief, said violations are willful within the

meaning of 29 U.S.C. § 255(a).

       69.     Plaintiff suffered monetary damages as a result of Defendants’ acts and

Defendants are jointly and severally liable for said damages.

                              AS AND FOR A SECOND CLAIM

     (Failure to Pay Regular “Gap-Time” Wage for All Hours Worked – NYLL)

       70.     Plaintiff repeats and re-alleges the allegations made hereinbefore.

       71.     At all relevant times, Defendants did not pay Plaintiff for all hours

Plaintiff worked, which gives rise to a claim for “gap time” pay under NYLL §§ 198(1-a)

and 663(1) as interpreted by the courts

       72.     Upon information and belief, Defendants had no reasonable, good-faith

basis to believe that their actions complied with the law within the meaning of NYLL §§

198 and 663.

       73.     Plaintiff suffered monetary damages as a result of Defendants’ acts and

Defendants are jointly and severally liable for said damages.

                           AS AND FOR A THIRD CLAIM
                       (Failure to Pay Overtime Wage – NYLL)

       74.     Plaintiff repeats and re-alleges the allegations made hereinbefore.


                                              9
      Case 7:20-cv-05854-VB Document 1 Filed 07/28/20 Page 10 of 12




       75.     At all relevant times, Defendants failed to pay Plaintiff the statutorily

required overtime wage at one and one half times their regular rate of pay for all hours

worked over 40 hours in a week, in violation of NYLL § 652 and N.Y. Comp. Codes,

Rules & Regs., tit. 12, § 142-2.2.

       76.     Upon information and belief, Defendants had no reasonable, good-faith

basis to believe that their actions complied with the law within the meaning of NYLL §§

198 and 663.

       77.     Plaintiff suffered monetary damages as a result of Defendants’ acts and

Defendants are jointly and severally for said damages.

                              AS AND FOR A FOURTH CLAIM

                      (Failure To Provide Wage Notices – NYLL)

       78.     Plaintiff repeats and re-alleges the allegations made hereinbefore.

       79.     Upon information and belief, Defendants failed to provide Plaintiff with a

wage notice as required by NYLL §§ 195(1)(a) and (2) when hired and when the terms

and basis of his pay changed and at other required times, and the information required in

the wage notices was not set forth on his wage statements at any time.

       80.     Under NYLL § 198(1-b), Plaintiff is entitled to recover from Defendants a

penalty in the amount of $50 for each week that the violation occurred, not to exceed

$5,000, together with costs and reasonable attorney fees.

       81.     Defendants are jointly and severally liable for said penalties.

       82.     NYLL § 198(2) provides that this remedy may be enforced simultaneously

or consecutively with other remedies under Article 6 of the NYLL.




                                             10
      Case 7:20-cv-05854-VB Document 1 Filed 07/28/20 Page 11 of 12




                                      JURY DEMAND

        83.    Plaintiff demands a trial by jury.

                                  PRAYER FOR RELIEF

        WHEREAS no previous application for relief has been made for the relief

requested herein, Plaintiff respectfully requests that this Court enter a judgment:

               (a)       declaring that the acts and practices complained of herein are in

violation of the FLSA and NYLL;

               (b)       declaring that the acts and practices complained of herein are

willful violations and without a reasonable, good-faith basis within the meaning of 29

U.S.C. § 255(a) and NYLL §§ 198, 663;

               (c)       permanently enjoining and restraining the violations alleged

herein, pursuant to 29 U.S.C. § 217 and the NYLL;

               (d)       awarding Plaintiff all unpaid overtime wages due as a consequence

of Defendants’ violations of the FLSA and NYLL;

               (e)       awarding Plaintiff all unpaid “gap time” wages for hours worked

and which were uncompensated as a consequence of Defendants’ violations of the

NYLL;

               (f)       awarding Plaintiff all allowable penalties for Defendants’ failure to

provide required wage notices in violation of the NYLL;

                (g)      awarding Plaintiff all allowable liquidated damages as provided for

in 29 U.S.C. § 216(b);

               (h)       awarding Plaintiff all allowable liquidated damages as provided for

in NYLL §§ 198, 663;




                                              11
     Case 7:20-cv-05854-VB Document 1 Filed 07/28/20 Page 12 of 12




              (i)    awarding Plaintiff all allowable pre-judgment interest as provided

for by NYLL §§ 198, 663;

              (j)    awarding Plaintiff the costs of this action together with his

reasonable attorney fees, as provided in 29 U.S.C. § 216(b) and NYLL §§ 198, 663;

              (k)    awarding Plaintiff all allowable post-judgment interest as provided

for by 28 U.S.C. § 1961(a); and

              (l)    granting such other and further relief to Plaintiff as this Court

deems appropriate.


Dated: July 28, 2020
       New York, New York

                                             CARY KANE LLP



                                             By:
                                                  Christopher S. Baluzy
                                             1350 Broadway, Suite 2220
                                             New York, NY 10018
                                             T: 212-871-0535
                                             F: 646-599-9575
                                             cbaluzy@carykane.com
                                             Attorneys for Plaintiff Anthony Roberts




                                           12
